Citation Nr: 1233650	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-21 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, June 2009, and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which all denied service connection for diabetes mellitus.  The Veteran timely appealed that issue.

The Veteran testified at a Board hearing before the undersigned at a hearing at the RO in December 2011; a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has current diabetes mellitus, type II.

2.  The Veteran was on the landmass of the Republic of Vietnam during his period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.13, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision awarding service connection for diabetes mellitus, no further notice or assistance is needed to aid the Veteran in substantiating his claim.  

Analysis

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection may be established on a presumptive basis for diabetes mellitus, type II, if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The VA General Counsel has determined that the 38 C.F.R. § 3.313, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

The Federal Circuit has held that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

In this case, the Veteran's VA treatment records demonstrate that he has current diabetes mellitus, type II.  

This case turns on whether the Veteran had qualifying service in the Republic of Vietnam, or entered that country during service.

The Veteran's Form DD-214 demonstrates that the Veteran had active military service with the United States Navy from August 1971 to October 1972.  The RO attempted to verify whether the Veteran had any Vietnam service.  In February 2009, the RO received a response through the personnel information exchange system indicating that the service department could not determine whether or not the Veteran served in Vietnam, but that he did serve aboard the USS Carpenter, which did serve in the official waters of Vietnam.

In his statements and particularly during the testimony during his hearing in December 2011, the Veteran stated that he was on-land in Da Nang in the Republic of Vietnam while on his way in to serve on the USS Carpenter.  He elaborated that he took a commercial flight from Tucson, Arizona to the Philippines, and then took a flight from the Philippines to the Republic of Vietnam, where he stayed overnight in the transit quarters.  The next morning, he boarded a cargo ship and was transported by ship and then helicopter to the USS Carpenter.

The Veteran's service personnel records do not document at the Veteran's flights from Tucson or the Philippines, or any transfer slips that demonstrate he passed through Da Nang.  The Veteran additionally stated he could not remember the name of the transferring cargo ship that gave him a ride and from which he helicoptered over to the USS Carpenter.

Review of the Veteran's service personnel record documents that he served on the USS Carpenter his period of service, after finishing his training in San Diego.  The Veteran received combat pay for the months of December 1971 to February 1972, and that finished his training in San Diego on November 10, 1971; another record documents that he reported to the USS Carpenter on December 5, 1971, while that vessel was at sea.  

The Veteran submitted a history of the USS Carpenter from the Naval Historical Records, which documents that during the Veteran's period of service, the USS Carpenter was stationed at Yankee Station providing plane guard services from November 1971 to February 1972.  

The Veteran additionally stated that he participated in at least three boxing matches at the enlisted officer's club in Da Nang, Vietnam during his time aboard the USS Carpenter, where he fought in two different weight classes.  He stated that he suffered a broken nose and a scar from those fights, though the Veteran's service treatment records do not document any treatment for those injuries.

The Veteran's testimony is competent, credible and probative evidence in this case.  His testimony is consistent with circumstances of his service, insofar as it relates to service at Yankee Station at the time he reported for duty.  As the Veteran's competent and credible testimony is of the types, places and circumstances that would be plausibly necessary in order for the Veteran to rendezvous with his already-deployed ship, the Board finds that such evidence demonstrates that the Veteran was on-land in the Republic of Vietnam.  See 38 U.S.C.A. § 1154(b) (West 2002).

Accordingly, as the Veteran has been found by the Board to be on-land in the Republic of Vietnam, he is presumptively exposed to herbicides during his period of service.  See Haas, supra; 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  Such exposure to herbicides during service allows for an award of service connection for diabetes mellitus on a presumptive basis in this case.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


